DETAILED ACTION
Status of the Application
Claims 1-6 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 10/04/2019; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status


This action is a Non-Final Action on the merits in response to the application filed on 10/04/2019.
Claims 1-6 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 01/24/2019.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-6, under Step 2A claims 1-6 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-6, the independent claims (claims 1, 5, and 6) are directed to the managing of questionnaires information in a marketing environment (e.g. acquiring questionnaire information; assigning respondent; aggregate respondent information). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. The managing personal behavior is entered into when the user questionnaire activities are acquired and processed based on instructions. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”;  to perform the claim steps. The cpu and computer connected to the units are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0030) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”. When considered individually, the “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0030]) “a computer used by a person (operator) who performs marketing activities, and may be configured as one or more computers. Here, marketing activities include the entire process of establishment, implementation, evaluation and improvement of marketing plans.” [0055] “displaying may be performed according to a preset display item, or may be performed for an item instructed by the operator ”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-4 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Claim 6 is directed to “a program” This is not a process, a machine, a manufacture, or a composition of matter.  No definitive structures are recited and to the extent any structures are recited this could be software per se.  Software per se is not patentable under § 101; therefore, the claimed invention does not fall within a statutory class of patentable subject matter.  See MPEP 2106, 2106.01. 


Claim Interpretations - 35 USC § 112(f) or (Pre-AIA ) 6th paragraph
35 USC 112 (f) or 35 USC 112, Sixth Paragraph

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”;   in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that at 0012 “an example of a hardware configuration of a computer used as a marketing support system” as the corresponding structure and can be used for executing functions in the claims. Thus, being the closest corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation, as the specification does not clearly define the “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”: Applicant’s specification at 0048 recites “a software configuration of the marketing support system 20. The marketing support system 20 includes functional units of an acquisition unit 211, an assignment unit 212, an aggregation unit 213, and an output unit 214. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number US 7917388, Van der Riet to hereinafter Van der Riet in view of United States Patent Publication US 20140136606, Roundtree, et al.

Referring to Claim 1, Van der Riet teaches a marketing support system comprising, an acquisition unit acquiring questionnaire information comprising a response result of a questionnaire and an attribute (See Roundtree)  of a respondent of the questionnaire, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, regarding recognition, usage experience and frequency of use of a brand belonging to the field (
Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet describes conducting and receiving responses from questionnaires while analyzing the targeted marketing data. 

Van der Riet: Col. 2, Ln. 20-23, gradually recognizing that a collaborative retail/manufacturing selling approach would be financially beneficial to both the retailers and the manufacturers.
Van der Riet: Col. 43, Ln. 50-53, that can provide a distinctive, portal-specific user experience which differentiates one portal from that of competitive portals. 
Van der Riet: Col. 38, Ln. 49-53, the brand/retailer market performance indicators listed below: Frequency
Van der Riet describes marketing analyses accounting for recognition, user’s experience and brand frequency. );

an assignment unit for assigning the respondent to any one of a plurality of segments set in advance based on the response result (
Van der Riet: Col. 47, Ln. 28-33, The system reviews the daily product/category retrieval, ad exposure and purchase history of each consumer with the objective of assigning consumers to specific target audiences with common identical shopping/purchase habits/needs in a way that is retailer and portal independent (e.g. prospects, users/non-users, loyal users/shoppers, etc.));
Van der Riet describes placing participants of the questionnaires in categories based on their responses, in which the Examiner is interpreting categories as segments. 


an aggregation unit configured to aggregate (See Roundtree) the respondent assigned to a corresponding segment by attribute (See Roundtree) with respect to each of the plurality of segments(
Van der Riet: Col. 47, Ln. 28-33, The system reviews the daily product/category retrieval, ad exposure and purchase history of each consumer with the objective of assigning consumers to specific target audiences with common identical shopping/purchase habits/needs in a way that is retailer and portal independent (e.g. prospects, users/non-users, loyal users/shoppers, etc.));
Van der Riet describes placing participants of the questionnaires in categories based on their responses, in which the Examiner is interpreting categories as segments. 

Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet describes conducting and receiving responses from questionnaires while analyzing the targeted marketing data. );

an output unit for displaying an aggregation result (See Roundtree) of the aggregation unit (See Roundtree) between different segments for comparison (
Van der Riet: Col. 49, Ln. 13-20, In FIG. 14, it is illustrated how Iawai.net ‘Personalized’ advertising consisting of 4 more relevant ‘personalized’ ads (‘easy usage!’, ‘try us!’, ‘brand x is.’, we're new!’) targeted at 4 different target groups (‘brand users’, ‘interested non-users’, ‘non-aware’, ‘un-impressed’) could improve the advertising ROI for advertisers versus ‘mass’ advertising, consisting of one ‘generic’ ad (we're it!), that is a less relevant compromise ‘message’, that treats all consumers as being equal.
Van der Riet: Col. 6, Ln. 8-12, displayed on the portal's personalized information, news and entertainment services and in the advertising slots on the portal's personal shopping pages, that display the product and/or category presentations that the portal's consumers retrieve.
Van der Riet: Col. 40, Ln. 6-10, consumer receiving and displaying the data using a conventional web-browser via an internet connected PC or any type of electronic device (mobile phone, Mira displays, cable TV set-up box) connected to any type of mobile, distributed or local network using any type of transmission protocol.).
Van der Riet describes the displaying of comparing the ROI of different categories of consumers, in which the Examiner is interpreting the comparison of categories for determining the ROI as the costs of the comparison among different segments. 

Van der Riet does not explicitly teach attribute; aggregate; aggregation result; aggregation unit.
However, Roundtree teaches these limitations
attribute (
Roundtree: Sec. 0037, characteristics and associated characteristics (e.g., via a taxonomy) of those users can be studied and offers, products and other goods/services can be developed specifically for those demographics.
Roundtree: Sec. 0070, the demographics and characteristics she may have, others in the same audience who may share them as discussed in the above referenced patent applications and also illustrated in FIGS. 7, and 8.)
Roundtree describes demographics and characteristics in which the Examiner is interpreting as attributes. 

aggregate; aggregation result; aggregation unit (
 Roundtree: Sec. 0046, This aggregated data may be shared or auctioned across the brands to monetize the ability to provide the user with more relevant ads etc. This information may also be altered by the user in a like manner..
Roundtree: Sec. 0052, As illustrated in FIG. 3, the audience data collected from various users at 214 in FIG. 2, may be aggregated at 302 by an audience analytics server. This data gathered as discussed above from a plurality of users over multiple brands 206 via the illustrated tools (e.g., each brand having its own white labeled mobile application) can be aggregated on the audience engine or elsewhere. Audience data aggregation, analytics and other computations are disused in the above referenced patent applications.)
Roundtree describes the aggregation of data. 

Van der Riet and Roundtree are both directed to the analysis of marketing and advertising (See Van der Riet at Col. 2, Ln 33-39, Col. 44, Ln 46-49; Roundtree at pg. 4 and 7). Van der Riet discloses calculating to determining the effectiveness of advertising, such as the internet can be considered (See Van der Riet at Col. 6, Ln. 50-53). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van der Riet, which teaches detecting and processing marketing and advertisement information in view of Roundtree, to efficiently apply analysis of marketing and advertising to enhancing the capability for processing marketing and advertising to include determining the likelihood of effectiveness of marketing and advertising. (See Roundtree at 0084, 0087, 0090, 0108).

Referring to Claim 2, Van der Riet teaches the marketing support system according to claim 1, wherein the output unit displays questionnaires conducted at different time periods for comparison (
Van der Riet: Col. 47, Ln. 28-33, The system reviews the daily product/category retrieval, ad exposure and purchase history of each consumer with the objective of assigning consumers to specific target audiences with common identical shopping/purchase habits/needs in a way that is retailer and portal independent (e.g. prospects, users/non-users, loyal users/shoppers, etc.));
Van der Riet: Col. 47, Ln. 65-67; Col. 48, Ln. 1-3  , manufacturers and retailers who spent money on advertisements could only gauge the effectiveness of their advertising expenses by comparing their gross sales to periods before, during, and/or after the advertising campaign was initiated.
Van der Riet describes displaying participants of the questionnaires in categories based on their responses, wherein the questionnaires’ data are compared over various time periods. Additionally, the Examiner is interpreting categories as segments. 


Referring to Claim 3, Van der Riet teaches the marketing support system according to claim 1, wherein the acquisition unit acquires the questionnaire information further comprising a response result of a questionnaire relative to the intent to use the brand (
Van der Riet: Col. 1, Ln. 54-56, where advertising exposure is confined to sending personalized messages only to those consumers who are potentially interested in the advertiser's product.
Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet: Col. 49, Ln. 13-21, In FIG. 14, it is illustrated how Iawai.net ‘Personalized’ advertising consisting of 4 more relevant ‘personalized’ ads (‘easy usage!’, ‘try us!’, ‘brand x is.’, we're new!’) targeted at 4 different target groups (‘brand users’, ‘interested non-users’, ‘non-aware’, ‘un-impressed’) could improve the advertising ROI for advertisers versus ‘mass’ advertising, consisting of one ‘generic’ ad (we're it!), that is a less relevant compromise ‘message’, that treats all consumers as being equal. );
Van der Riet describes conducting and receiving responses from questionnaires and placing participants of the questionnaires in categories, in which the Examiner is interpreting interested categories as intent to use the brand. 

the assignment unit assigns the respondent to any one of a plurality of segments set in advance based on the response result of the questionnaire related to the intent of the use of the brand (
Van der Riet: Col. 1, Ln. 54-56, where advertising exposure is confined to sending personalized messages only to those consumers who are potentially interested in the advertiser's product.
Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet: Col. 49, Ln. 13-21, In FIG. 14, it is illustrated how Iawai.net ‘Personalized’ advertising consisting of 4 more relevant ‘personalized’ ads (‘easy usage!’, ‘try us!’, ‘brand x is.’, we're new!’) targeted at 4 different target groups (‘brand users’, ‘interested non-users’, ‘non-aware’, ‘un-impressed’) could improve the advertising ROI for advertisers versus ‘mass’ advertising, consisting of one ‘generic’ ad (we're it!), that is a less relevant compromise ‘message’, that treats all consumers as being equal. );
Van der Riet describes conducting and receiving responses from questionnaires and placing participants of the questionnaires in one of the various categories created in advanced, based on the participants’ response, wherein the interested participates are interpreting as intent to use the brand, that will receive additional analyses


Referring to Claim 4, Van der Riet  teaches the marketing support system according to claim 2, 
wherein the acquisition unit acquires the questionnaire information further comprising a response result of a questionnaire relative to the intent to use the brand (
Van der Riet: Col. 1, Ln. 54-56, where advertising exposure is confined to sending personalized messages only to those consumers who are potentially interested in the advertiser's product.
Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet: Col. 49, Ln. 13-21, In FIG. 14, it is illustrated how Iawai.net ‘Personalized’ advertising consisting of 4 more relevant ‘personalized’ ads (‘easy usage!’, ‘try us!’, ‘brand x is.’, we're new!’) targeted at 4 different target groups (‘brand users’, ‘interested non-users’, ‘non-aware’, ‘un-impressed’) could improve the advertising ROI for advertisers versus ‘mass’ advertising, consisting of one ‘generic’ ad (we're it!), that is a less relevant compromise ‘message’, that treats all consumers as being equal. );
Van der Riet describes conducting and receiving responses from questionnaires and placing participants of the questionnaires in categories, in which the Examiner is interpreting interested categories as intent to use the brand. 

the assignment unit assigns the respondent to any one of a plurality of segments set in advance based on the response result of the questionnaire related to the intent of the use of the brand (
Van der Riet: Col. 1, Ln. 54-56, where advertising exposure is confined to sending personalized messages only to those consumers who are potentially interested in the advertiser's product.
Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet: Col. 49, Ln. 13-21, In FIG. 14, it is illustrated how Iawai.net ‘Personalized’ advertising consisting of 4 more relevant ‘personalized’ ads (‘easy usage!’, ‘try us!’, ‘brand x is.’, we're new!’) targeted at 4 different target groups (‘brand users’, ‘interested non-users’, ‘non-aware’, ‘un-impressed’) could improve the advertising ROI for advertisers versus ‘mass’ advertising, consisting of one ‘generic’ ad (we're it!), that is a less relevant compromise ‘message’, that treats all consumers as being equal. );
Van der Riet describes conducting and receiving responses from questionnaires and placing participants of the questionnaires in one of the various categories created in advanced, based on the participants’ response, wherein the interested participates are interpreting as intent to use the brand, that will receive additional analyses

Claim 5 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  Regarding a marketing support method, wherein a computer comprising a computing device and a storage device executes (
Van der Riet: Col. 40, Ln. 1-5, Among the software applications present on the central database system will be an ad server, an ad rate calculator, a product and category content server, a consumer profiler, an order processor, and an effectiveness assessor. 
Van der Riet: Claim 1, using a programmed computer processor, log files indicating information each consumer retrieves on-line with respect to products featured in a product presentation database and with respect to retailer categories featured in a retailer category presentation database coupled to a central web-services database system…
wherein changes to product presentation data stored in the product presentation database are automatically reflected on one or more online retail storefronts;), 


Claim 6 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  Regarding program for executing, comprising a computing device and a storage device ( 
Van der Riet: Col. 40, Ln. 1-5, Among the software applications present on the central database system will be an ad server, an ad rate calculator, a product and category content server, a consumer profiler, an order processor, and an effectiveness assessor. 
Van der Riet: Claim 1, using a programmed computer processor, log files indicating information each consumer retrieves on-line with respect to products featured in a product presentation database and with respect to retailer categories featured in a retailer category presentation database coupled to a central web-services database system…
wherein changes to product presentation data stored in the product presentation database are automatically reflected on one or more online retail storefronts;), 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins et al., U.S. Pub. 20090222303, (discussing the benefits from a marketing scheme).
Hasselback et al., U.S. Pub. 20070156515, (discussing the behavior data related to the marketing of consumer products).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624